DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-5 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a including the limitation “wherein the first full-bridge circuit includes a first leg in which a first switching element and a second switching element are connected in series, and a second leg in which a third switching element and a fourth switching element are connected in series. wherein the second full-bridge circuit includes a third leg in which a fifth switching element and a sixth switching element are connected in series, and a fourth leg in which a seventh switching element and an eighth switching element are connected in series, wherein the control circuit changes at least either of switching frequencies and drive angular frequencies of the first to eighth switching elements, wherein time for maintaining the first and fourth switching elements to be turned on does not overlap with time for maintaining the second and third switching element to be turned on, and wherein time for maintaining the fifth and eighth switching elements to be turned on does not overlap with time for maintaining the sixth and seventh switching element to be turned on“ in addition to other limitations recited therein.
Claim 4 is allowed because the prior art of record fails to disclose or suggest a including the limitation “wherein the first full-bridge circuit is connected to a first direct-current T-L)/(n-Vx-Vy-td)) where PT is a target value, ω is a drive angular frequency, Vx is a power supply voltage of the first direct-current power supply, Vy is a power supply voltage of the second direct-current power supply, L is an inductance of the transformer and the inductance component, td is a time difference that corresponds to a phase difference between the voltage on the first winding side and the voltage on the second winding side, and n is a turns ratio of the transformer “ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838